Citation Nr: 0511380	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  00-18 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1968 
to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified before a Decision Review Officer at a 
hearing in April 2002 in Columbia, South Carolina. A 
transcript of that hearing is of record.

When last before the Board in August 2003, the case was 
remanded for compliance with recent Court precedent 
invalidating development by the Board, and for stressor 
verification. The Board has determined that further 
development of the record is required before the Board 
adjudicates this issue.


REMAND

The veteran has a diagnosis of PTSD. He contends that service 
connection is warranted as a result of several stressors, 
including: assignment on arrival in Vietnam to duty as a 
forward observer in an aircraft in the 184th Aviation Company 
in Duc Hoa and being subjected to sniper fire; transfer after 
12 months to Long Binh where he was given heroin and 
personally assaulted by three soldiers in 1971; seeing the 
mangled bodies of a Vietnamese family he had befriended; and 
witnessing the death of a warrant officer friend named Brown 
in an aircraft accident while stationed at Long Binh.

In statements, the veteran asserts that on arrival in 
Vietnam, he was first assigned to the 184th Aviation Company, 
1st platoon, in Duc Hoa from March 1970 to July 1970. After 
the 184th was deactivated, he was assigned to the 273rd 
Aviation Company (Heavy Helicopter). After 12 months there, 
he was sent to Long Binh. The service personnel records show 
that the veteran was assigned to the 184th Avn. Co. from May 
1970 to June 1970, and to the 273rd Avn. Co., 222d Avn. Bn. 
from June 1970. The service medical records reflect that the 
veteran was treated for heroin addiction in 1971. He was 
given a less than honorable discharge in September 1971, 
later upgraded in 1974 to a general discharge.

The Board sent PTSD/personal assault questionnaires to the 
veteran in August 2002 and in December 2002 requesting that 
he provide additional specific details of his personal 
assault. The Board also requested verification of the 
veteran's stressors in December 2002 and June 2003, from the 
National Personnel Records Center (NPRC) and the Center for 
Unit Records and Research (CURR) formerly US Armed Services 
Center for Research of Unit Records (USASCRUR), respectively. 
The Board requested unit records and other histories, daily 
staff journals, and operational reports for the 184th 
Aviation Company, 1st Aviation Brigade, for the period from 
March to July 1970.

In a July 2003 response, CURR attached a prior January 1999 
response pertinent to the 273rd ASHC. Notably, CURR's 
response did not address the Board's request for information 
on the 184th Aviation Company. Records received from NPRC 
were similarly unresponsive.

In August 2003, the Board remanded the case to the RO, 
requesting further development of the stressors pertinent to 
the 184th Avn. Co., 1st Avn. Brigade for the period from March 
1970 to July 1970. There is no indication that the RO 
attempted stressor verification thereafter. Given the lack of 
stressor verification from NPRC or CURR pertinent to the 
184th Avn. Bn. for the period from March 1970 to July 1970, 
the Board concludes that further attempts at stressor 
verification are warranted.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should take appropriate steps 
to obtain any pertinent evidence 
identified but not provided by the 
appellant. If the RO is unable to obtain 
any evidence identified by the appellant, 
it should so inform the appellant and 
request him to provide the outstanding 
evidence. The veteran should also be 
specifically notified of the alternative 
evidence that can be submitted to 
corroborate the alleged personal assault 
in Long Binh.

2.  The RO should (1) contact the NPRC 
and request morning reports for the 
period March 20, 1970 to May 27, 1970, 
for the 184th Avn. Co., 210 Bn. 1st Cav 
Division relevant to the asserted 
stressors; (2) Contact CURR and request 
unit records, histories, and staff 
journals for the 184th Avn. Co., 1st Avn. 
Brigade, for the period from March 1970 
to May 1970, pertinent to the claimed 
stressor of duty assignment as a forward 
observer on aircraft at Duc Hoa, and 
exposure to sniper fire; (3) request from 
CURR, unit records or histories for the 
273rd Heavy Hel. Co., 222d Avn. Bn, 
relevant to pilot fatality in a skycrane 
crash at Long Binh between March 1971 and 
June 1971. Efforts should be undertaken 
to verify whether the claimed incidents 
occurred. The RO should also undertake 
any other development it determines to be 
indicated, including returning the claims 
folder to an appropriate examiner if any 
stressors are verified, for an opinion as 
to whether the veteran's PTSD is related 
to any verified stressor(s).

3.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for PTSD based on de novo review of all 
pertinent evidence. If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued to 
the veteran and his representative, and 
they should be afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




